DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8, 11, 13-15, 17, and 19-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US Pub. 2016/880010449 A1)(hereinafter Liu).
Regarding claim 1, Liu discloses a method for generating pulses in a drilling fluid, (Liu, Figs. 1-14 and ¶0052; drilling fluid or “mud” is pumped down a drill string by pump 2 and passes through a measurement while drilling (MWD) tool 20. The MWD tool 20 includes a fluid pressure pulse generator 30 with a reduced flow configuration which generates a full positive pressure pulse and an intermediate flow configuration which generates an intermediate positive pressure pulse)
the method comprising: driving rotation of a rotor relative to a stator of a pulser assembly in an oscillatory manner, (Liu, Fig. 2 and ¶0055; The fluid pressure 30 generally comprises a stator 40 and a rotor 60. The stator 40 is fixed to the landing sub 27 and the rotor 60 is fixed to a driveshaft 24 of the pulser assembly 26. The pulser assembly 26 includes a motor subassembly 25 and an electronics subassembly 28; ¶0083; the rotor 60 oscillates back and forth between the full flow, intermediate flow and reduced flow configurations in a staged oscillation method)
wherein the pulser assembly comprises a tool housing arranged along a drill string and the stator and the rotor are arranged within the tool housing, (Liu, Fig. 2 and ¶0055; the MWD tool 20 generally comprises the fluid pressure pulse generator 30 which creates fluid pressure pulses …The fluid pressure pulse generator 30 generally comprises a stator 40 and a rotor 60.) 
 wherein the stator comprises at least one stator flow passage to allow drilling fluid flow therethrough (Liu, Fig. 3 and ¶0068; The stator body 41 includes full flow chambers 42, intermediate flow chambers 44 and walled sections 43 in alternating arrangement around the stator body 41.)
 and the rotor comprises at least one rotor flow passage to allow drilling fluid flow therethrough and at least one obstructing element configured to selectively obstruct a fluid flow through the at least one stator flow passage, (Liu, Fig. 4 and ¶0063; The circular body 61 of the rotor has fluid openings 67 separated by leg sections 70 )
Liu, ¶¶0083-0085; The rotor 60 starts in the full flow configuration as shown in FIG. 5 with the rotor fluid openings 67 aligned with the stator full flow chambers 42 so there is zero pressure. The rotor 60 then rotates to either one of two different positions depending on the pressure pulse pattern desired)
to a first blocking angle position such that a first selective obstruction of the at least one stator flow passage by the at least one obstructing element occurs, (Liu, ¶¶0069-0072; Intermediate flow—where the rotor fluid openings 67 align with the stator intermediate flow chambers 44, ¶¶0083-0085; The rotor 60 starts in the full flow configuration as shown in FIG. 5 with the rotor fluid openings 67 aligned with the stator full flow chambers 42 so there is zero pressure. The rotor 60 then rotates to either one of two different positions depending on the pressure pulse pattern desired as follows: Position 1—rotation 30 degrees in an anticlockwise direction to the intermediate flow configuration as shown in FIG. 6 where the rotor fluid openings 67 align with the stator intermediate flow chambers 44 to generate the intermediate pressure pulse 5.)
wherein, the middle position is defined by a minimum of obstruction by the at least one obstructing element of a flow through the at least one stator flow passage; (Liu, ¶¶0069-0071; Full flow—where the rotor fluid openings 67 align 42; ¶0083; The rotor 60 starts in the full flow configuration as shown in FIG. 5 with the rotor fluid openings 67 aligned with the stator full flow chambers 42 so there is zero pressure;  ¶0086; After generation of either the intermediate pressure pulse 5 or the full pressure pulse 6, the rotor returns to the start position (i.e. the full flow configuration with zero pressure) before generating the next pressure pulse.)
and rotating the at least one obstructing element from the first blocking angle position to a second blocking angle position such that a second selective obstruction of the at least one stator flow passage by the at least one obstructing element occurs, (Liu, ¶¶0069-0072;  Reduced flow—where the rotor fluid openings 67 align with the stator walled sections 43;¶¶0083-0085; Position 2—rotation 30 degrees in a clockwise direction to the reduced flow configuration as shown in FIG. 7 where the rotor fluid openings 67 align with the stator walled sections 43 to generate the full pressure pulse 6.)
wherein rotation of the at least one obstructing element selectively obstructs the at least one stator flow passage when drilling fluid is flowing through the drill string to generate a pressure pulse in the drilling fluid,  and wherein the oscillatory manner is an oscillation of the at least one obstructing element between the first blocking angle position and the second blocking angle position such that at the first and second blocking angle position a direction of rotation of the rotor is changed.  (Liu, ¶¶0083-The rotor 60 starts in the full flow configuration as shown in FIG. 5 with the rotor fluid openings 67 aligned with the stator full flow chambers 42 so there is zero pressure. The rotor 60 then rotates to either one of two different positions depending on the pressure pulse pattern desired as follows: Position 1—rotation 30 degrees in an anticlockwise direction to the intermediate flow configuration… Position 2—rotation 30 degrees in a clockwise direction to the reduced flow configuration as shown in FIG. 7 where the rotor fluid openings 67 align with the stator walled sections 43 to generate the full pressure pulse. ¶0086; After generation of either the intermediate pressure pulse 5 or the full pressure pulse 6, the rotor returns to the start position (i.e. the full flow configuration with zero pressure) before generating the next pressure pulse.)
Regarding claim 2, Liu discloses wherein the rotation of the at least one obstructing element from the first blocking angle position to the second blocking angle position includes passing through the middle position.  (Liu, ¶¶0083; The rotor 60 starts in the full flow configuration as shown in FIG. 5 with the rotor fluid openings 67 aligned with the stator full flow chambers 42 so there is zero pressure. The rotor 60 then rotates to either one of two different positions depending on the pressure pulse pattern desired as follows: Position 1—rotation 30 degrees in an anticlockwise direction to the 2—rotation 30 degrees in a clockwise direction to the reduced flow configuration as shown in FIG. 7 where the rotor fluid openings 67 align with the stator walled sections 43 to generate the full pressure pulse. ¶0086; After generation of either the intermediate pressure pulse 5 or the full pressure pulse 6, the rotor returns to the start position (i.e. the full flow configuration with zero pressure) before generating the next pressure pulse.)
Regarding claim 4, Liu discloses further comprising biasing the rotor to maintain the at least one obstructing element in about the middle position such that the at least one stator flow passage is open for the passage of the drilling fluid.  (Liu, ¶0083; The rotor 60 starts in the full flow configuration as shown in FIG. 5 with the rotor fluid openings 67 aligned with the stator full flow chambers 42 so there is zero pressure; ¶0086; After generation of either the intermediate pressure pulse 5 or the full pressure pulse 6, the rotor returns to the start position (i.e. the full flow configuration with zero pressure) before generating the next pressure pulse.)
Regarding claim 5, Liu discloses wherein the at least one obstructing element comprises a chamfered sidewall.  (Liu, Fig. 4 and ¶0063; The circular body 61 also includes surface depressions 65 that are shaped like the head of a spoon on an external surface of the circular body 61
Regarding claim 6, Liu discloses further comprising transmitting downhole information from the pulser assembly using at least one of Amplitude Shift Keying (ASK), Frequency Shift Keying (FSK), Pulse Position Modulation (PPM), Quadrature Phase Shift Keying (QPSK), and Phase Shift Keying (PSK).  (Liu, ¶0006; The pressure pulses act to transmit data utilizing a number of encoding schemes. These schemes may include amplitude shift keying (ASK), frequency shift keying (FSK), phase shift keying (PSK), or a combination of these techniques; ¶0052; More specifically, signals from sensor modules in the MWD tool 20 or in another probe are received and processed in a data encoder in the MWD tool 20 where the data is digitally encoded as is well established in the art.) 
Regarding claim 8, Liu discloses further comprising adjusting at least one of a first blocking angle of the first blocking angle position and a second blocking angle of the second blocking angle position to adjust an amplitude of the pressure pulse.  (Liu, ¶0083; The rotor 60 starts in the full flow configuration as shown in FIG. 5 with the rotor fluid openings 67 aligned with the stator full flow chambers 42 so there is zero pressure. The rotor 60 then rotates to either one of two different positions depending on the pressure pulse pattern desired as follows: Position 1—rotation 30 degrees in an anticlockwise direction to the intermediate flow configuration… Position 2—rotation 30 degrees in a clockwise direction to the reduced flow configuration as shown in FIG. 7 where the rotor fluid 67 align with the stator walled sections 43 to generate the full pressure pulse.)
Regarding claim 11, Liu discloses a rotary pulser configured to be positioned along a drill string through which a drilling fluid flows, (Liu, Figs. 1-14 and ¶0055; The fluid pressure pulse generator 30 generally comprises a stator 40 and a rotor 60. The stator 40 is fixed to the landing sub 27 and the rotor 60 is fixed to a driveshaft 24 of the pulser assembly 26. The pulser assembly 26 includes a motor subassembly 25 and an electronics subassembly 28; ¶0083; the rotor 60 oscillates back and forth between the full flow, intermediate flow and reduced flow configurations in a staged oscillation method)
the rotary pulser comprising: a housing configured to be supported along the drill string; a stator supported by the housing, (Liu, Fig. 2 and ¶0055; the MWD tool 20 generally comprises the fluid pressure pulse generator 30 which creates fluid pressure pulses …The fluid pressure pulse generator 30 generally comprises a stator 40 and a rotor 60.) 
 the stator having at least one stator flow passage that extends from an upstream end to a downstream end of the stator; (Liu, Fig. 3 and ¶0068; The stator body 41 includes full flow chambers 42, intermediate flow chambers 44 and walled sections 43 in alternating arrangement around the stator body 41.)
(Liu, Fig. 4 and ¶0063; The circular body 61 of the rotor has fluid openings 67 separated by leg sections 70 )
65TEL-507619-US-2 (INT0852US2)47a motor coupled to the rotor, (Liu, Fig. 2 and ¶0056; The motor subassembly 25 )
wherein the motor assembly is operable to rotate the rotor relative to the stator; (Liu, ¶0056; telemetry data is converted into motor control signals which are sent to the motor and gearbox subassembly 23 to rotate the driveshaft 24 and rotor 60 in a controlled pattern to generate pressure pulses 5, 6 representing the telemetry data.)
and a controller configured to drive the motor and rotate the rotor relative to the stator, (Liu, Figs. 2 and 8 and ¶0056; the electronics subassembly 28;  ¶0093 the electronics subassembly 28 comprises … a motor driver 130 and a main circuit board 104.  The main circuit board 104 contains a data encoder 105… ¶0096; The motor driver 130 is electrically communicative with the main circuit board 104 and receives signals from the controller 106 to start and stop the motor so as to maintain the motor in a rotating state or to maintain the motor in a brake state where there is no movement of the motor.)
(Liu, Fig. 2 and ¶0083; the rotor 60 oscillates back and forth between the full flow, intermediate flow and reduced flow configurations in a staged oscillation method )
such that: a first selective obstruction of the at least one stator flow passage by the at least one obstructing element occurs when the obstructing element is rotated from a middle position to a first blocking angle position, (Liu, ¶¶0069-0072; Intermediate flow—where the rotor fluid openings 67 align with the stator intermediate flow chambers 44, ¶¶0083-0085; The rotor 60 starts in the full flow configuration as shown in FIG. 5 with the rotor fluid openings 67 aligned with the stator full flow chambers 42 so there is zero pressure. The rotor 60 then rotates to either one of two different positions depending on the pressure pulse pattern desired as follows: Position 1—rotation 30 degrees in an anticlockwise direction to the intermediate flow configuration as shown in FIG. 6 where the rotor fluid openings 67 align with the stator intermediate flow chambers 44 to generate the intermediate pressure pulse 5.)
wherein, the middle position is defined by a minimum of obstruction by the obstructing element of a flow through the at least one stator flow passage, (Liu, ¶¶0069-0071; Full flow—where the rotor fluid openings 67 align with the stator full flow chambers 42; ¶0083; The rotor 60 starts in the full flow configuration as shown in FIG. 5 with the rotor fluid 67 aligned with the stator full flow chambers 42 so there is zero pressure;  ¶0086; After generation of either the intermediate pressure pulse 5 or the full pressure pulse 6, the rotor returns to the start position (i.e. the full flow configuration with zero pressure) before generating the next pressure pulse.)
a second selective obstruction of the at least one stator flow passage by the at least one obstructing element occurs when the obstructing element is rotated from the first blocking angle position to a second blocking angle position, (Liu, ¶¶0069-0072;  Reduced flow—where the rotor fluid openings 67 align with the stator walled sections 43;¶¶0083-0085; Position 2—rotation 30 degrees in a clockwise direction to the reduced flow configuration as shown in FIG. 7 where the rotor fluid openings 67 align with the stator walled sections 43 to generate the full pressure pulse 6.)
 wherein rotation of the obstructing element selectively obstructs the at least one stator flow passage when drilling fluid is flowing through the drill string to generate a pressure pulse in the drilling fluid, and wherein the oscillatory manner is an oscillation of the at least one obstructing element between the first blocking angle position and the second blocking angle position such that at the first and second blocking angle position a direction of rotation of the rotor is changed.  (Liu, ¶¶0083-0085; The rotor 60 starts in the full flow configuration as shown in FIG. 5 with the rotor fluid openings 67 aligned with the stator full 42 so there is zero pressure. The rotor 60 then rotates to either one of two different positions depending on the pressure pulse pattern desired as follows: Position 1—rotation 30 degrees in an anticlockwise direction to the intermediate flow configuration… Position 2—rotation 30 degrees in a clockwise direction to the reduced flow configuration as shown in FIG. 7 where the rotor fluid openings 67 align with the stator walled sections 43 to generate the full pressure pulse. ¶0086; After generation of either the intermediate pressure pulse 5 or the full pressure pulse 6, the rotor returns to the start position (i.e. the full flow configuration with zero pressure) before generating the next pressure pulse.)
Regarding claim 13, Liu discloses further comprising a biasing element configured to maintain the at least one obstructing element in about the middle position such that the at least one stator flow passage is open for the passage of the drilling fluid.  (Liu, ¶¶0083; The rotor 60 starts in the full flow configuration as shown in FIG. 5 with the rotor fluid openings 67 aligned with the stator full flow chambers 42 so there is zero pressure; ¶0086; After generation of either the intermediate pressure pulse 5 or the full pressure pulse 6, the rotor returns to the start position (i.e. the full flow configuration with zero pressure) before generating the next pressure pulse.)
Regarding claim 14, Liu discloses wherein the at least one obstructing element comprises a chamfered sidewall.  .  (Liu, Fig. 4 and ¶0063; The circular body 61 also includes surface depressions 65 that are shaped like the head of a spoon on an external surface of the circular body 61)
Regarding claim 15, Liu discloses further comprising a rotor shaft operably connecting the motor to the rotor.  (Liu, Fig. 2 and ¶0055; The fluid pressure pulse generator 30 generally comprises a stator 40 and a rotor 60. The stator 40 is fixed to the landing sub 27 and the rotor 60 is fixed to a driveshaft 24 of the pulser assembly 26. The pulser assembly 26 includes a motor subassembly 25 and an electronics subassembly 28)
Regarding claim 17, Liu discloses wherein the controller is configured to adjust at least one of a first blocking angle of the first blocking angle position and a second blocking angle of the second blocking angle position to adjust an amplitude of the pressure pulse.  (Liu, ¶0083; The rotor 60 starts in the full flow configuration as shown in FIG. 5 with the rotor fluid openings 67 aligned with the stator full flow chambers 42 so there is zero pressure. The rotor 60 then rotates to either one of two different positions depending on the pressure pulse pattern desired as follows: Position 1—rotation 30 degrees in an anticlockwise direction to the intermediate flow configuration… Position 2—rotation 30 degrees in a clockwise direction to the 67 align with the stator walled sections 43 to generate the full pressure pulse.)
Regarding claim 19, Liu discloses further comprising at least one pressure sensor arranged to monitor a pressure of the pressure pulse.  (Liu, ¶0120; The method for controlling timing of pressure pulses may also include measuring pressure of pressure pulses obtained by a downhole pressure transducer, such as the pressure transducer 34 seated in the feed-through connector 29 or any other downhole pressure transducer which measures the pressure of pulses generated by the fluid pressure pulse generator 30.)
Regarding claim 20, Liu discloses comprising four stator flow passages and four rotor flow passages. (Liu, Fig. 3-7 and  ¶0068; The stator body 41 includes full flow chambers 42, intermediate flow chambers 44 and walled sections 43 in alternating arrangement around the stator body 41. and ¶0063; The circular body 61 of the rotor has fluid openings 67 separated by leg sections 70; ¶0083; The rotor 60 starts in the full flow configuration as shown in FIG. 5 with the rotor fluid openings 67 aligned with the stator full flow chambers 42 so there is zero pressure. The rotor 60 then rotates to either one of two different positions depending on the pressure pulse pattern desired as follows: Position 1—rotation 30 degrees in an anticlockwise direction to the 2—rotation 30 degrees in a clockwise direction to the reduced flow configuration as shown in FIG. 7 where the rotor fluid openings 67 align with the stator walled sections 43 to generate the full pressure pulse )

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 7, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Hahn et al. (US Pub.2002/0117306)(hereinafter Hahn)
Regarding claim 7, Liu discloses wherein the pressure pulse has a sinusoidal pressure profile.  (Liu, ¶0006; The pressure pulses act to transmit data utilizing a number of encoding schemes. These schemes may include amplitude shift keying (ASK), frequency shift keying (FSK), phase shift keying (PSK), or a combination of these techniques) While Liu discloses the use of amplitude, phase and frequency shift keying, Liu does not discuss the profile of such keying and therefore does not specifically disclose a sinusoidal pressure profile. Hahn, in the same field of endeavor, however, discloses the limitation. (Hahn, Figs. 4-5 and 7 and ¶¶0032-0033;  FIG. 4 is schematic which describes Phase Shift Key encoding using an oscillating shear valve according to one embodiment of the present invention. FIG. 5 is a schematic which describes Frequency Shift Key encoding using an oscillating shear valve according to one embodiment of the present invention. ¶0038; FIG. 7 is a schematic which describes a combination of a Frequency Shift Key and an Amplitude Shift Key encoding using an oscillating shear valve according to one embodiment of the present invention.) Consequently, it would have been obvious for a person of Liu, ¶0006 and Hahn, ¶¶0032-0033 and ¶0038)
Regarding claim 10, Liu does not discloses further comprising receiving a downlink that includes operation instructions for driving rotation of the rotor. Hahn, however discloses the limitation.  (Hahn, ¶0018; the electronics module uses the tool housing mounted pressure sensors to receive surface generated pressure command signals, and to modify the downhole encoding based on the surface generated commands.) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Liu with the known technique providing for receiving a downlink, in order to allow for command and control of the tool from the surface. (Hahn, ¶0018)
Regarding claim 16, Liu discloses the pressure pulse has a sinusoidal pressure profile. (Liu, ¶0006; The pressure pulses act to transmit data utilizing a number of encoding schemes. These schemes may include amplitude shift keying (ASK), frequency shift keying (FSK), phase shift keying (PSK), or a combination of these techniques) While Liu discloses the use of amplitude, phase and frequency shift keying, Liu does not discuss the profile of such keying and therefore does not specifically disclose a sinusoidal pressure profile. Hahn, in the same field of endeavor, however, discloses the Hahn, Figs. 4-5 and 7 and ¶¶0032-0033;  FIG. 4 is schematic which describes Phase Shift Key encoding using an oscillating shear valve according to one embodiment of the present invention. FIG. 5 is a schematic which describes Frequency Shift Key encoding using an oscillating shear valve according to one embodiment of the present invention. ¶0038; FIG. 7 is a schematic which describes a combination of a Frequency Shift Key and an Amplitude Shift Key encoding using an oscillating shear valve according to one embodiment of the present invention.) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Liu with the known technique of providing a sinusoidal pressure profile, as taught by Hahn, in order to embody and enable the carryout of Liu’s suggested amplitude shift keying (ASK), frequency shift keying (FSK), phase shift keying (PSK), or a combination of these techniques. (Liu, ¶0006 and Hahn, ¶¶0032-0033 and ¶0038) 

Allowable Subject Matter
Claims 3, 9, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 3 and 12, in the prior art of record does not disclose wherein a maximum rotational velocity of the rotor is reached at the middle position.   Regarding .






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Switzer at al. (CA 2952649 C).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687